DETAILED ACTION

This Office Action is in response to the Amendment filed March 10, 2021. Claim(s) 31 and 59-60 have been amended. Therefore, Claim(s) 31-60 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

The terminal disclaimer filed on March 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,536,356 B2 and U.S. Patent No. 10,693,743 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claim(s) 31-60 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination retrieving state data related to a state of a plurality of cloud computing resources, the state data including a respective state for each of the plurality of cloud computing resources at each of a plurality of points in time, wherein the cloud computing resources are hosted by one or more cloud computing services, wherein the one or more cloud computing services enable access to the cloud computing resources to users who subscribe to services provided by the cloud computing services, wherein the users access the cloud computing resources over a network, wherein the state data is derivable from event data associated with the plurality of cloud computing resources, and wherein each event of the event data includes raw machine data generated by a respective cloud computing resource.
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        3.18.2021